Citation Nr: 1401391	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which continued a 30 percent evaluation for posttraumatic stress disorder (PTSD).  

The Veteran's increased rating claim was remanded by the Board in January 2011 and October 2011 and has subsequently been returned to the Board for further appellate consideration.

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board has jurisdiction over the issue of TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; any other social or occupational impairment has been attributed to his nonservice-connected antisocial personality disorder.

2.  The Veteran is only service connected for PTSD, evaluated as 30 percent disabling.

3.  The Veteran has completed one year of college; he last worked in 1988 as a mechanic; he has been committed to the Minnesota Sex Offenders Program since 1992 for dangerousness resulting from his nonservice-connected antisocial personality disorder.

4.  The most probative evidence concludes that the Veteran's service-connected PTSD disability is not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2013); see also Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in a March 2006 letter.  These letters accordingly addressed all notice elements for the increased rating claim and predated the initial adjudication by the AOJ/RO in September 2006.  Nothing more was required. 

With regard to the TDIU claim, the Board notes that the Veteran has not specifically been notified of what is required to substantiate a TDIU claim.  However, the Board finds that there is no prejudice in any such notice deficiency as the Veteran has demonstrated actual knowledge of the evidence required to substantiate his claim.  See Shinseki, supra.  Notably, the Veteran has submitted statements indicating that he is unemployable due solely to his service-connected PTSD, including the October 2009 TDIU application.  This indicates that he has actual knowledge of what is required to establish entitlement to TDIU.  Further, to the extent that the Veteran's TDIU claim is under the Board's jurisdiction by virtue of his PTSD increased rating claim, the PTSD notice informed him of the evidence required for that claim.  As such, he also has actual knowledge of the evidence required and his and VA's duties for obtaining such evidence.  As the Veteran has actual knowledge of what is required for his TDIU, no prejudice is found by any notice deficiency.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA examination reports are of record.  Non-VA treatment records, including from the Minnesota Sex Offenders Program, have been obtained to the extent possible.  The Veteran has not identified any additional records that he felt were relevant to his claims or that he wished for VA to obtain.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The record indicates that the Veteran underwent a VA examination to address his service-connected PTSD in October 2013.  The report from that examination has been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay contentions, and a conclusion that was supported by sufficient rationale.  Therefore, the Board finds that the examination of record is adequate to decide the Veteran's increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Further, the VA examiner addressed the Veteran's level of occupational impairment due to his service-connected PTSD.  As such, the examination is also adequate to decide the TDIU claim.

Additionally, there is no medical evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in October 2013, just two months ago.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As noted above, the increased rating claim was remanded for additional evidentiary development including providing the Veteran with a VA examination in compliance with the requirements for providing examinations for incarcerated veterans set forth in Bolton v. Brown, 8 Vet. App. 185 (1995).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
A review of the record reflects that the AMC provided the Veteran with a VA psychiatric examination in October 2013.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran has been assigned a 30 percent evaluation under Diagnostic Code 9411 for his service-connected PTSD.  He seeks a higher rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and/or recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Personality disorders, such as antisocial personality disorder (ASPD), are not diseases or injuries for compensation purposes.  38 C.F.R. § 4.127 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In a case such as this where the Veteran has a service-connected acquired psychiatric disorder and a nonservice-connected personality disorder, the symptoms of each must be specifically identified and distinguished.  Any symptoms not specifically and solely attributed to the nonservice-connected personality disorder will be included in the rating of the service-connected acquired psychiatric disorder.

As noted above, the Veteran was examined in conjunction with his instant claim in October 2013.  At that time, the examiner concluded that the Veteran had a primary diagnosis of ASPD with a secondary diagnosis of PTSD.  He attributed the Veteran's total social and occupational impairment to his nonservice-connected ASPD and only attributed a "relatively mild level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" to his service-connected PTSD.  He further identified the specific symptoms of his PTSD as intrusive thoughts of combat, combat-related nightmares, feelings of detachment, restricted affect, sense of foreshortened future, sleep difficulties, irritability, and concentration difficulties.  He attributed the Veteran's remaining psychiatric symptoms, including failure to conform to social norms with respect to lawful behavior, deceitfulness, impulsivity or failure to plan ahead, aggressiveness, reckless disregard for the safety of others, consistent irresponsibility, and lack of remorse, to his ASPD.  He assigned the Veteran a GAF score of 65 solely due to his PTSD. 

In addition to VA examination reports, the record includes treatment records from the Minnesota Sex Offender Program that are fairly consistent with VA's examination report.  These records, however, do not distinguish between symptoms related to the Veteran's service-connected PTSD and those related to his nonservice-connected ASPD.  As such, these records are less probative than VA's examination report, which does provide such a distinction.  

The record also includes letters from a private marital and family therapist (MFT) based in Arizona and California.  As S. R., M.F.T. practices outside of Minnesota, it does not appear that he has actually examined the Veteran.  Rather, his letters appear to be based solely on review of records and correspondence with the Veteran.  Significantly, the records cited by S. R. are outside of the appeals period and are, therefore, not relevant to the Veteran's instant claim.  The Board notes that S. R.'s May 2008 letter opines that the Veteran may not have ASPD and, if he does, it is secondary to his PTSD.  S. R. based his conclusion on a belief that the Veteran did not demonstrate a history of conduct disorder before the age of 15.  However, there is no evidence to support this conclusion.  The evidence does not indicate whether or not the Veteran demonstrated evidence of a conduct disorder in childhood or early adolescence.  Further, S. R. failed to address the Veteran's alleged sexual assault of a cousin in 1967, prior to his military service.  This pre-service assault appears to contradict S. R.'s conclusion that the Veteran's ASPD developed secondary to his PTSD.  Moreover, this conclusion seems to be internally inconsistent.  If ASPD can only be diagnosed with evidence of a conduct disorder prior to age 15, it could not have developed in response to the Veteran's PTSD which was diagnosed after service and well after age 15.  In light of these inconsistencies and failures to address relevant information or actually examine the Veteran, the Board finds S. R.'s letters to be of limited probative value and less informative than the October 2013 VA examiner's opinion.

In light of the foregoing, the Board finds that the most probative evidence of record does not establish that the Veteran's service-connected PTSD warrants more than a 30 percent disability rating.  The Veteran did not experience occupational and social impairment with reduced reliability and productivity due to his service-connected PTSD at any time during the appeal period.  Although he has been committed to a secure treatment facility for the entire appeal period, this is not the result of his PTSD, but rather his nonservice-connected ASPD.  See Hart, supra.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the 30 percent evaluation that he has received.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic code.  Further, and of particular significance, he is not competent to attribute particular psychiatric symptoms to either service-connected PTSD or nonservice-connected ASPD.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD and the appropriate attribution of psychiatric symptoms has been provided by the licensed psychologist who examined him and rendered a pertinent opinion in conjunction with the examination. The medical findings (as provided in the October 2013 examination report) directly address the criteria under which the Veteran's PTSD is evaluated. 

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 30 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disability outside the usual rating criteria.  With regard to the Veteran's service-connected PTSD, the rating criteria for his currently assigned 30 percent disability rating contemplate his symptoms, including some occupational and social impairment, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.
In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

B. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran is currently service-connected for PTSD, which is rated as 30 percent disabling.  The criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his sole service-connected disability, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2013). The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b) .

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension (C&P) Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2013).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran claims that he is unemployable as a result of his sole service-connected disability.  He is argues that his PTSD is the reason for his current detention in a secured facility and, even if was not detained, he would be unemployable due to his PTSD.  Therefore, he believes that a TDIU is warranted.

The Veteran reports completing one year of college and additional training as a mechanic.  See TDIU application, October 2009.  He last worked in 1988.  He appears to have left his last job as he was incarcerated for criminal sexual offenses.  Since the completion of his criminal sentence, the Veteran has been committed to a secure facility as a dangerous recidivistic sexual offender.  He acknowledges that he did not leave his last place of employment due to disability and did not report any time lost from his last job due to his PTSD.  However, he argues that he became too disabled to work in 1988.  

The medical evidence regarding the Veteran's employability includes treatment records from the Minnesota Sex Offender Program and an October 2013 VA examination report.  These pieces of medical evidence show that the Veteran has been diagnosed PTSD and ASPD and that he has been committed to a secure facility.  The medical evidence, however, does not indicate that he would be precluded from working due to PTSD.  Rather, the October 2013 VA examiner determined that the Veteran's PTSD only accounted for a relatively mild level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks do not constitute unemployability.  Although the examiner did find that the Veteran was totally occupational and socially impaired, he attributed this to his nonservice-connected ASPD.  Further, the symptoms that required his civil commitment - failure to conform to social norms with respect to lawful behavior aggressiveness, and reckless disregard to the safety of others - have been attributed to his ASPD, not his PTSD.  Although the medical evidence may support a finding that the Veteran is unemployable, it simply does not support a finding that any unemployability to solely due to his service-connected PTSD.  

The Board does not doubt that the Veteran's service-connected disability causes him some psychiatric symptoms and occupational impairment, as evidenced by his 30 percent rating.  However, the Board finds that the weight of the evidence does not support the Veteran's contention that his service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment or is otherwise outside the norm, warranting referral for extraschedular consideration.  

Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented at any point during the appeals period.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
S.J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


